PER CURIAM.
We affirm appellant’s conviction and conclude he knowingly waived his right to effect recusal. The trial court, having announced its friendship with the judge who was the object of the defendant’s solicitation to commit premeditated murder, on more than one occasion suggested that the defendant and his counsel consider appropriate motions for recusal or change of venue, if so disposed. No such motion was forthcoming.
Without suggesting any criticism in this case, we believe the appearance of justice could be enhanced if, when we judges are not going to recuse ourselves sua sponte, we affirm on the record our confidence in our ability to be even handed in that particular case.
GLICKSTEIN and WALDEN, JJ., concur.
DELL, J., concurs in result only.